DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

 Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed May 4, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris US 2014/0061145.
Regarding claim 15, Harris teaches a method of preparing liquids for infant consumption comprising the step of: providing an infant bottle comprising a formula 
Regarding claim 17, claim 15 is applied as stated above. Harris further teaches a step of locking the formula release mechanism in at least one of an open and closed position [0012 teaches forming a leak-proof seal and that a user must push the lever to spin].
Regarding claim 21, claim 15 is applied as stated above. Harris further teaches wherein the formula release mechanism [Figures 3, 4, 9 and 0044] comprise a rod (lever) and at least one leaf connected to the rod (valve member 14), the at least one leaf located over top of the bottom of the formula compartment [0044]; and wherein rotating the formula release mechanism comprises rotating the rod to cause the at least one leaf to pivot to completely cover the at least one aperture when over top of the at least one aperture [Figures 10, 11 and 0044-0045].




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris US 2014/0061145 in view of Eitrheim et al. US 2007/0221601.
Regarding claim 16, claim 15 is applied as stated above. Harris discloses the insert is filled with a measured amount of formula [0044] but does not expressly disclose wherein the formula compartment is made out of a translucent material and comprises gradation along a side, as claimed. 
Eitrheim discloses an infant bottle comprising a formula compartment and a liquid compartment wherein the formula compartment is made out of a translucent material [0032] and comprises gradations along a side (Fug 1) and the method further comprises the step of measuring an amount of material in the formula compartment using the gradations. As one would have to fill the formula chamber comprising gradations with powder, Eirtrheim naturally includes the step of “measuring an amount of material in the formula compartment using the gradations”. 
One of ordinary skill in the art would have been motivated to have the bottle of Harris translucent and with gradations so that the level of powder and fluid can be easily identified and to ensure proper amounts.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris US 2014/0061145 in view of Delattre et al. US 2012/0064470.
Regarding claims 18-20, claim 15 is applied as stated above. Harris teaches feeding infants and while it is common knowledge to warm formula before consumption, Harris does not expressly disclose providing a warming cover as claimed. 
Delattre discloses a removable warmer covering at least a portion of an outer surface of a receptacle for an infant bottle comprising a sleeve 106 for receiving the receptacle, a base 108 comprising power connector such as a rechargeable battery or automotive adapter vehicle [0045, 0050 (AC/DC, solar), claim 2], and a heating element 132 operatively connected to the battery [0044]. The warming device also comprises a thermometer and trigger which allows the heating element to turn on automatically when temperature drops [0053] and off automatically if there is not enough fluid in the bottle [0049].  One would have been motivated to heat the bottle of Harris with the portable heating device of Delattre since the device allows for one to heat a bottle to a selected temperature [0004] when conventional heating means are not available.   
	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris US 2014/0061145 in view of Kinzie et al. US 2007/0295755.
Regarding claim 22, claim 21 is applied as stated above.  Harris does not expressly disclose the claimed sweeper plate. 
Kinzie teaches a powder dispensing apparatus and provides the teaching that flowable material in powder form may become clumpy or flow resistant and further teaches a stripper bar within the apparatus that scrapes flowable material into openings which allows for the material to fall through apertures [0028]. Kinzie, being directed to the flow of powder material and providing means to move clumpy or flow resistant powder through an aperture is reasonably pertinent to the problem faced by the inventor and is considered analogues art. Therefore, one of . 

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect rejections in view of Kaesemeyer US 5419445, Wahlstrom US 2013/0037506, Delattre et al. US 2012/0064470, and Delvin US 2012/0285843 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s remarks of Kinize, applicant is reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it maybe in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Kinize is, therefore, a reasonably pertinent reference, because it teaches issues which arise in apparatuses for dispensing flowable material, which is a function especially pertinent to the invention at hand. 
Regarding applicants statement of “identify the reference numbers of the stripper bar and its related leaf and rod referred to in the prior art that corresponds to the claimed features of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792